 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
                                                       Case No.: 5:19-cv-01809-MWF-SP
11        UI SOOK HWANG,                               (San Bernardino Superior Court Case
                                                       No. CIVDS1923822)
12                            Plaintiff,
          v.                                           PROTECTIVE ORDER
13

14
          LOWE’S HOME CENTERS, LLC,
          AND DOES 1 THROUGH 25,
15        INCLUSIVE,
16                            Defendants.
17             Counsel for Plaintiff UI SOOK HWANG (“Plaintiff) and Defendant LOWE’S
18   HOME CENTERS, LLC (“Defendant”) jointly submit this Proposed Protective
19   Order:
20   1.        A. PURPOSES AND LIMITATIONS
21             As the parties have represented that discovery in this action is likely to
22   involve production of confidential, proprietary, or private information for which
23   special protection from public disclosure and from use for any purpose other than
24   prosecuting this litigation may be warranted, this Court enters the following
25   Protective Order. This Order does not confer blanket protections on all disclosures
26   or responses to discovery. The protection it affords from public disclosure and use
27   extends only to the limited information or items that are entitled to confidential
28   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
                                                 -1-
                                           PROTECTIVE ORDER
 1   below, this Protective Order does not entitle the parties to file confidential
 2   information under seal. Rather, when the parties seek permission from the court to
 3   file material under seal, the parties must comply with Civil Local Rule 79-5 and
 4   with any pertinent orders of the assigned District Judge and Magistrate Judge.
 5         B. GOOD CAUSE STATEMENT
 6         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 7   Court, upon a showing of good cause may “issue an order to protect a party from
 8   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 9   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
10   Documents contain proprietary and confidential trade secret information relating to
11   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
12   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
13   independent economic value from maintaining the confidentiality of the policies and
14   procedures set forth in these Confidential Documents.
15         Defendant is a retailer in the home improvement industry and has conducted
16   business in California since 1998.     The home improvement retail industry is very
17   competitive. As a result of years of investing time and money in research and
18   investigation, Defendant developed the policies contained in the Confidential
19   Documents for the purposes of maintaining the security and accessibility of its
20   merchandise, providing quality customer service, and ensuring the safety of its
21   employees and customers. These policies and procedures, as memorialized in the
22   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
23   used for the purposes of maintaining safety at its stores and creating efficient and
24   organized work environments for its employees. As a result, Defendant is able to
25   minimize the waste of any resources, which is a key factor in generating profitability
26   for its business.
27         Defendant derives economic value from maintaining the secrecy of its
28   Confidential Documents. If disclosed to the public, the trade secret information
                                            -2-
                                      PROTECTIVE ORDER
 1   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
 2   operations and could potentially be used by competitors as a means to compete for its
 3   customers, interfere with its business plans and thereby gain unfair business
 4   advantages. If Defendant’s safety protocol were revealed to the general public, it
 5   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
 6   and its goal of protecting its customers and employees from theft and other crimes.
 7   Unrestricted or unprotected disclosure of such information would result in prejudice
 8   or harm to Defendant by revealing Lowe’s competitive confidential information,
 9   which has been developed at the expense of Lowe’s and which represents valuable
10   tangible and intangible assets. Accordingly, the parties respectfully submit that there
11   is good cause for the entry of this Protective Order.
12   2.    DEFINITIONS
13         2.1    Action: The instant action: Ui Sook Hwang v. Lowe’s Home
14   Centers, LLC., Case No: 5:19-cv-01809-MWF-SP.
15          2.2   Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for protection
19   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
20   Cause Statement.
21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26         2.6    Disclosure or Discovery Material: all items or information, regardless
27   of the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced or
                                            -3-
                                      PROTECTIVE ORDER
 1   generated in disclosures or responses to discovery in this matter.
 2         2.7    Expert: a person with specialized knowledge or experience in a matter
 3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 4   an expert witness or as a consultant in this Action.
 5         2.8    House Counsel: attorneys who are employees of a party to this Action.
 6   House Counsel does not include Outside Counsel of Record or any other outside
 7   counsel.
 8         2.9    Non-Party: any natural person, partnership, corporation, association, or
 9   other legal entity not named as a Party to this action.
10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
11   to this Action but are retained to represent or advise a party to this Action and have
12   appeared in this Action on behalf of that party or are affiliated with a law firm which
13   has appeared on behalf of that party, and includes support staff.
14         2.11 Party: any party to this Action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this Action.
19         2.13 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         2.14 Protected Material:       any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27   3.    SCOPE
28         The protections conferred by this Order cover not only Protected Material (as
                                            -4-
                                      PROTECTIVE ORDER
 1   defined above), but also (1) any information copied or extracted from Protected
 2   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 3   and (3) any deposition testimony, conversations, or presentations by Parties or their
 4   Counsel that might reveal Protected Material, other than during a court hearing or at
 5   trial.
 6            Any use of Protected Material during a court hearing or at trial shall be
 7   governed by the orders of the presiding judge. This Order does not govern the use
 8   of Protected Material during a court hearing or at trial.
 9   4.       DURATION
10            Even after final disposition of this litigation, the confidentiality obligations
11   imposed by this Order shall remain in effect until a Designating Party agrees
12   otherwise in writing or a court order otherwise directs. Final disposition shall be
13   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
14   or without prejudice; and (2) final judgment herein after the completion and
15   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
16   including the time limits for filing any motions or applications for extension of time
17   pursuant to applicable law.
18   5.       DESIGNATING PROTECTED MATERIAL
19            5.1   Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under this
21   Order must take care to limit any such designation to specific material that qualifies
22   under the appropriate standards. The Designating Party must designate for protection
23   only those parts of material, documents, items, or oral or written communications that
24   qualify so that other portions of the material, documents, items, or communications
25   for which protection is not warranted are not swept unjustifiably within the ambit of
26   this Order.
27            Mass, indiscriminate, or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
                                              -5-
                                        PROTECTIVE ORDER
 1   purpose (e.g., to unnecessarily encumber the case development process or to impose
 2   unnecessary expenses and burdens on other parties) may expose the Designating Party
 3   to sanctions.
 4         If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7         5.2         Manner and Timing of Designations. Except as otherwise provided in
 8   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12         Designation in conformity with this Order requires:
13               (a)     for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions), that the Producing Party affix at
15   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
16   legend”), to each page that contains protected material. If only a portion or portions
17   of the material on a page qualifies for protection, the Producing Party also must clearly
18   identify the protected portion(s) (e.g., by making appropriate markings in the
19   margins).
20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and before
23   the designation, all of the material made available for inspection shall be deemed
24   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
25   copied and produced, the Producing Party must determine which documents, or
26   portions thereof, qualify for protection under this Order. Then, before producing the
27   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
28   to each page that contains Protected Material. If only a portion or portions of the
                                              -6-
                                        PROTECTIVE ORDER
 1   material on a page qualifies for protection, the Producing Party also must clearly
 2   identify the protected portion(s) (e.g., by making appropriate markings in the
 3   margins).
 4               (b) for testimony given in depositions that the Designating Party identifies
 5   on the record, before the close of the deposition as protected testimony.
 6               (c) for information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information is stored the legend
 9   “CONFIDENTIAL.” If only a portion or portions of the information warrants
10   protection, the Producing Party, to the extent practicable, shall identify the protected
11   portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37-1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper purpose
26   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
27   expose the Challenging Party to sanctions. Unless the Designating Party has waived
28   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                             -7-
                                       PROTECTIVE ORDER
 1   material in question the level of protection to which it is entitled under the Producing
 2   Party’s designation until the Court rules on the challenge.
 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a Receiving
 9   Party must comply with the provisions of Section 13 below.
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving      Party    may     disclose    any    information   or   item   designated
16   “CONFIDENTIAL” only to:
17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
18   as employees of said Outside Counsel of Record to whom it is reasonably necessary
19   to disclose the information for this Action;
20               (b) the officers, directors, and employees (including House Counsel) of the
21   Receiving Party to whom disclosure is reasonably necessary for this Action;
22               (c) Experts (as defined in this Order) of the Receiving Party to whom
23   disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (d) the court and its personnel;
26               (e) court reporters and their staff;
27               (f) professional jury or trial consultants, mock jurors, and Professional
28   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                              -8-
                                        PROTECTIVE ORDER
 1   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 2             (g) the author or recipient of a document containing the information or a
 3   custodian or other person who otherwise possessed or knew the information;
 4             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 5   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 6   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 7   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 8   confidential information unless they sign the “Acknowledgment and Agreement to
 9   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
10   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
11   depositions that reveal Protected Material may be separately bound by the court
12   reporter and may not be disclosed to anyone except as permitted under this Protective
13   Order; and
14             (i) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
17         OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated in this Action as
20   “CONFIDENTIAL,” that Party must:
21             (a) promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order unless prohibited by law;
23             (b) promptly notify in writing the party who caused the subpoena or order
24   to issue in the other litigation that some or all of the material covered by the subpoena
25   or order is subject to this Protective Order. Such notification shall include a copy of
26   this Protective Order; and
27             (c) cooperate with respect to all reasonable procedures sought to be pursued
28   by the Designating Party whose Protected Material may be affected.
                                            -9-
                                      PROTECTIVE ORDER
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any information designated in this action
 3   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 4   or order issued, unless the Party has obtained the Designating Party’s permission, or
 5   unless otherwise required by the law or court order. The Designating Party shall bear
 6   the burden and expense of seeking protection in that court of its confidential material
 7   and nothing in these provisions should be construed as authorizing or encouraging a
 8   Receiving Party in this Action to disobey a lawful directive from another court.
 9   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT       TO    BE
10         PRODUCED IN THIS LITIGATION
11             (a) The terms of this Order are applicable to information produced by a
12   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
13   produced by Non-Parties in connection with this litigation is protected by the
14   remedies and relief provided by this Order. Nothing in these provisions should be
15   construed as prohibiting a Non-Party from seeking additional protections.
16             (b) In the event that a Party is required, by a valid discovery request, to
17   produce a Non-Party’s confidential information in its possession, and the Party is
18   subject to an agreement with the Non-Party not to produce the Non-Party’s
19   confidential information, then the Party shall:
20                (1) promptly notify in writing the Requesting Party and the Non-Party
21   that some or all of the information requested is subject to a confidentiality agreement
22   with a Non-Party;
23                (2) promptly provide the Non-Party with a copy of the Protective Order
24   in this Action, the relevant discovery request(s), and a reasonably specific description
25   of the information requested; and
26                (3) make the information requested available for inspection by the Non-
27   Party, if requested.
28             (c) If a Non-Party represented by counsel fails to commence the process
                                           - 10 -
                                      PROTECTIVE ORDER
 1   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 2   and accompanying information or fails contemporaneously to notify the Receiving
 3   Party that it has done so, the Receiving Party may produce the Non-Party’s
 4   confidential information responsive to the discovery request. If an unrepresented
 5   Non-Party fails to seek a protective order from this court within 14 days of receiving
 6   the notice and accompanying information, the Receiving Party may produce the Non-
 7   Party’s confidential information responsive to the discovery request. If the Non-Party
 8   timely seeks a protective order, the Receiving Party shall not produce any information
 9   in its possession or control that is subject to the confidentiality agreement with the
10   Non-Party before a determination by the court unless otherwise required by the law
11   or court order. Absent a court order to the contrary, the Non-Party shall bear the
12   burden and expense of seeking protection in this court of its Protected Material.
13   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this
16   Protective Order, the Receiving Party must immediately (a) notify in writing the
17   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
18   all unauthorized copies of the Protected Material, (c) inform the person or persons to
19   whom unauthorized disclosures were made of all the terms of this Order, and (d)
20   request such person or persons to execute the “Acknowledgment and Agreement to
21   Be Bound” that is attached hereto as Exhibit A.
22   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23         PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain
25   inadvertently produced material is subject to a claim of privilege or other protection,
26   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28   may be established in an e-discovery order that provides for production without prior
                                          - 11 -
                                     PROTECTIVE ORDER
 1   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 2   parties reach an agreement on the effect of disclosure of a communication or
 3   information covered by the attorney-client privilege or work product protection, the
 4   parties may incorporate their agreement into this Protective Order.
 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 9   would have to object to disclosing or producing any information or item on any
10   ground not addressed in this Protective Order. Similarly, no Party waives any right
11   to object on any ground to use in evidence of any of the material covered by this
12   Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
15   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
16   Protected Material under seal is denied by the court, then the Receiving Party may
17   file the information in the public record unless otherwise instructed by the court.
18   13.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in Section 4, within 60 days
20   of a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
25   must submit a written certification to the Producing Party (and, if not the same person
26   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
27   category, where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                           - 12 -
                                      PROTECTIVE ORDER
 1   compilations, summaries or any other format reproducing or capturing any of the
 2   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 3   archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5   reports, attorney work product, and consultant and expert work product, even if such
 6   materials contain Protected Material. Any such archival copies that contain or
 7   constitute Protected Material remain subject to this Protective Order as set forth in
 8   Section 4.
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                          - 13 -
                                     PROTECTIVE ORDER
 1   14.    Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 6

 7
                                                      LAW OFFICES OF BRIAN W. TOPPILA

 8
      Dated: March 30, 2020                            By:       /s/ Jason Park
 9                                                              JASON PARK
10                                                              Attorneys for Plaintiff,
                                                                UI SOOK HWANG
11

12

13                                                           THARPE & HOWELL, LLP
14
      Dated: March 30, 2020                            By:      /s/ Stephanie Forman
15                                                             STEPHANIE FORMAN
16                                                             ANDREA BREUER
                                                               Attorneys for Defendant,
17                                                             LOWE’S HOME CENTERS, LLC
18

19   Stephanie Forman, the filer of this document, attests that all other signatories listed above, and
20   on whose behalf this filing is submitted, concur in the filing’s content and have authorized the
     filing, pursuant to L.R. 5-4.3.4(a)(2)(i).
21

22
     IT IS SO ORDERED.
23

24
     DATED: April 3, 2020                            _________________________
25                                                   Honorable Sheri Pym
                                                     United States Magistrate Judge
26

27

28
                                               - 14 -
                                          PROTECTIVE ORDER
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, __________________________________________ [print or type full name], of
 5   _________________________________________________________ [print or type
 6   full address], declare under penalty of perjury that I have read in its entirety and
 7   understand the Protective Order that was issued by the United States District Court
 8   for the Central District of California on _________________________ in the case of
 9   Ui Sook Hwang vs. Lowe’s Home Centers, LLC, Case No: 5:19-cv-01809-MWF-SP.
10   I agree to comply with and to be bound by all the terms of this Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                          - 15 -
                                     PROTECTIVE ORDER
                                                       PROOF OF SERVICE
 1

 2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3    1. At the time of service, I was at least 18 years of age and not a party to this legal
         action.
 4

 5    2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
         CA 91403.
 6
      3. I served copies of the following documents (specify the exact title of each
 7       document served):
 8                                            [PROPOSED] PROTECTIVE ORDER
 9
      4. I served the documents listed above in item 3 on the following persons at the
10       addresses listed:
11            E-SERVE ONLY                                                         Attorney for Plaintiff, UI SOOK
12            Jeanette J. Hahn                                                     HWANG
              Law Offices of Brian W. Toppila
13            3600 Wilshire Blvd., Suite 1108
              Los Angeles, CA 90010
14            Tel: 213-383-9888
              Fax: 213-383-4216
15
              han@toppilaw.com
16            Michelle Choe - michelle@toppilaw.com
17
      5. a.         X            ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing
18                               the document(s) to the persons at the e-mail address(es) listed based
19                               on notice provided on March 19, 2020 that, during the Coronavirus
                                 (Covid-19) pandemic, this office will be working remotely, not able
20                               to send physical mail as usual, and is therefore using only electronic
                                 mails. No electronic message or other indication that the transmission
21                               was unsuccessful was received within a reasonable time after the
22
                                 transmission.

23    6. I served the documents by the means described in item 5 on (date): see below
24    I declare under penalty of perjury under the laws of the State of California that the
      foregoing is true and correct.
25

26     3/31/2020                      Bertha Muñoz                                      /s/ Bertha Muñoz
27       DATE                     (TYPE OR PRINT NAME)                             (SIGNATURE OF DECLARANT)

28   I:\30000-000\30981\Discovery\Stipulated Protective Order - rev 3-30-20.docx

                                                               - 16 -
                                                          PROTECTIVE ORDER
